Citation Nr: 1455180	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include general anxiety disorder and adjustment disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the Veteran is claiming service connection specifically for PTSD, treatment records show general anxiety disorder and adjustment disorder.  The issues are reflected accordingly on the first page of this decision.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include general anxiety disorder and adjustment disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, shows that the Veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an October 2009 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, service personnel records, VA medical records, Veteran Center medical records, and the transcript of a May 2012 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  A November 2014 Report of General Information provides that the Veteran stated that he had no additional evidence to submit, and requested that his case be immediately certified to the Board. 

A VA examination was conducted in June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 VA examination report is more than adequate in that it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides a rationale for the opinion offered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

The Veteran contends that he incurred PTSD during active duty.  

The relevant law provides that service connection may generally be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In particular, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  These amendments pertain to claimed stressors that are related to a veteran's fear of hostile military or terrorist activity.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for PTSD.  The preponderance of the evidence shows that evidence shows that the Veteran does not have PTSD. 

In reaching this conclusion, the Board has considered an April 2008 Vet Center assessment which provides a diagnosis of PTSD, related to the Veteran's active duty.  

Significantly, however, the report of the June 2010 VA examination provides that the Veteran did not have PTSD.  It explained that the Veteran's recurring dream involving Asian people and an M16 rifle was not an indication of PTSD, particularly since no other symptoms were present and there had been no symptoms since military service.  The examiner also stated that there were circumstances related to the Veteran's employment at the "Asian Room" of a casino, during which he felt treated as a servant, that were directly related to the dream.  The report provides an Axis I diagnosis of adjustment disorder unspecified, not due to military service.  

The Board finds that this medical opinion constitutes probative evidence against service connection for PTSD, and outweighs the April 2008 Vet Center opinion.  It is based on the June 2010 VA examination results and a review of the post-service medical records, which included the Vet Center records.  The examiner explained his opinion with references to the Veteran's post-service medical records.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible. 

However, the Veteran's contentions that he has PTSD do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has PTSD) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim for service connection for PTSD.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for PTSD is denied.


REMAND

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include general anxiety disorder and adjustment disorder, requires additional development.

The Veteran's service treatment records show that at his August 1967 entrance examination, he checked 'yes' on the Medical History for the questions related to frequent trouble sleeping and nervous trouble of any sort.  Clinical evaluation was normal at that time.  The Veteran apparently continued to have psychiatric symptoms during active duty, as he underwent neuropsychiatric evaluation in April 1968.  The diagnosis was schizoid personality chronic moderate considered to have existed prior to entry onto active duty.  At his separation examination, the Veteran checked 'yes' to the Medical History question related to nervous trouble of any sort, and stated that he had experienced difficulty with his studies in 1964 after his younger brother's death.  The Veteran was not provided an examination at that time.  

The June 2010 VA examination report provides no rationale for the opinion that the Veteran's Axis I diagnosis of adjustment disorder unspecified was unrelated to the Veteran's active duty.  The report fails to address the Veteran's service treatment records, which address his pre-service psychiatric history and his active duty psychiatric symptoms and findings.  The report also fails to address whether the Veteran's psychiatric disability preexisted active duty and, if so, whether it was aggravated by active duty.  As a result, the June 2010 VA examination was inadequate.

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds it relevant to this claim that an October 2010 VA outpatient treatment report provides a diagnosis of generalized anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any acquired psychiatric disability, other than PTSD, that may be present, to include general anxiety disorder and adjustment disorder.  The claims file and copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine: 

(a)	Whether it is at least as likely as not (50 percent or more likelihood) that any current acquired psychiatric disability, other than PTSD, was present during service or is otherwise related to the Veteran's active duty.

(b)	If the examiner concludes that a current psychiatric disorder was present during service, the examination should provide an additional opinion as to whether such disability clearly and unmistakably preexisted the Veteran's active duty, and if so, whether it clearly and unmistakably was not aggravated by active duty (the examiner is advised that aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms).

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


